DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 51 and 62 have been used to designate a lip and a cutout, respectively. However, the characters 51 and 62 appear to be pointing to the same surface (the septum is understood to be circular such that the two characters 51 and 62 are pointing to two different parts of the same surface). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and all claims depending therefrom, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The new matter is “in response to the septum being in the proximal position…the distal end of the septum defines a proximal end of an interstitial space formed between an exterior of the probe and the catheter adapter”.
Specifically, the distal end of the septum appears to encompass an entire distal region of the septum; however, only an edge of the septum could define a proximal end of an interstitial space. Thus, the original disclosure does not show that the “distal end” of the septum defines the proximal end of an interstitial space. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “in response to the septum being in the proximal position…the distal end of the septum defines a proximal end of an interstitial space formed between an exterior of the probe and the catheter adapter”. 
Specifically, it is not clear how an interstitial space could be formed between an exterior of the probe and the catheter adapter, as claimed. Specifically, the interstitial space is interpreted to be located completely within the lumen of the catheter adapter (since the space is formed between the septum and the probe, both of which are also positioned within the lumen of the catheter adapter). Thus, the interstitial space must be within the catheter adapter, not between the catheter adapter and the septum.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer (U.S. Pat. 7,635,357 B2, hereinafter “Mayer”). 
Regarding claim 15, Mayer discloses a catheter assembly (Figs. 6-17), comprising: 

a catheter, e.g., 162 or 164 (Figs. 11, 15-17) that extends out from the distal end of the catheter adapter; 
a septum actuator (i.e., combination of 84, 88 and 92; Fig. 9) positioned within the lumen of the catheter adapter, the septum actuator having a base 92 (Fig. 9) and a probe 84 (Fig. 9) that extends proximally from the base 92; and 
a septum 120 (Fig. 7) comprising a distal end (at 140; Fig. 7) and a proximal end 122 (Fig. 7), the proximal end having a top surface 124 (Fig. 6), a bottom surface (i.e., the surface which defines recess 134; Fig. 7), and a slit (i.e., the combination of 139, 134 and 142, or alternatively, only 142) therethrough, wherein the septum slides within the lumen from a proximal position (see Fig. 9) to a distal position (see Fig. 10) in response to a force directly applied to the top surface by an external device 150 (Fig. 10) inserted into the proximal end of the catheter adapter (see Figs. 9-10), wherein in response to the septum being in the proximal position (Fig. 9) the slit is adjacent the tip of the probe (i.e., the tip of the probe is adjacent to slit 142) and the distal end of the septum defines a proximal end of an interstitial space formed between an exterior of the probe and the catheter adapter (as shown in Fig. 9, an interstitial space 136 is formed as a cutout in the distal end of the septum, and is between the exterior of the probe and the interior walls of the catheter adapter), and in response to the septum being in the 
Regarding claim 16, Mayer discloses that the bottom surface of the proximal end contacts the septum actuator (i.e., the surface defining the recess 134 contacts the septum actuator probe 84; Fig. 9).
Regarding claim 17, Mayer discloses that an inner surface of the septum actuator tapers in a distal direction (e.g., an inner surface 86 tapers into a larger inner surface 80; Fig. 9).
Regarding claim 20, Mayer discloses that the top surface 124 of the proximal end of the septum is exposed to a distal end of the external device 150 (see Fig. 10).
Regarding claim 21, Mayer discloses that in response to the external device being retracted from the proximal end of the catheter adapter, the septum automatically returns to the proximal position such that the slit is adjacent to the tip of the probe (col. 16, line 66 to col. 17, line discloses that removal of the distally directed pressure, understood to be from the external device, causes the septum to resiliently return to the closed position understood to correspond to the proximal position shown in Fig. 9).


Response to Arguments
Applicant's arguments filed 04/16/2020 have been fully considered but not persuasive.
Regarding the objection to the drawings, the objection has been maintained. As clearly illustrated in the figures, elements 51 and 62 point to the same portion of the raised edge of the compression cutout. Applicant is suggested to amend the drawings to clearly distinguish these two elements.
The previously applied rejection under 35 U.S.C. 112 has been withdrawn in light of the cancelation of claim 18.
Regarding the rejections under 35 U.S.C. 102, Applicant is directed to the above rejection which clarifies how the Mayer reference anticipates the claimed invention.
Examiner notes Applicant’s argument that “the distal end 139 of the reseal member [septum] 120 is in abutting contact with proximal end 76 of the main body portion 74.” Although element 139 is a portion of the distal end of the septum 120, element 139 does not constitute the entire distal end of the reseal member. A skilled artisan would recognize that the distal end of the septum, when formed into the shape illustrated in Fig. 9, would also include element 136. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
03/19/2021